               Case 3:20-mj-71739-MAG Document 8 Filed 03/08/21 Page 1 of 2




 1 STEPHANIE HINDS (CABN 149604)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBIN L. HARRIS (CABN 123364)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7234
          Email: robin.harris2@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. 3:20-MJ-71739 MAG
                                                     )
14           Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
                                                     )
15      v.                                           )
                                                     )
16   HARLAN KELLY,                                   )
                                                     )
17           Defendant.                              )
                                                     )
18                                                   )
19

20           The above-titled matter is currently schedule for a status conference and preliminary examination
21 before the Court on March 10, 2021. The government and defendant stipulate that the parties need

22 additional time to meet and confer and to review materials relevant to this case and therefore the parties

23 agree and jointly request that the March 10, 2021 hearing should be continued, and the parties jointly

24 propose that the status and preliminary hearing now be held on April 28, 2021, at 10:30 a.m.

25           The parties further stipulate that the time between March 10, 2021 and April 28, 2021 should be
26 excluded, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), to allow for the effective preparation of the

27 defendant’s counsel. The parties stipulate, and ask the Court to find, that the requested exclusion of time

28

     STIPULATION AND [PROPOSED] ORDER
     3:20-mj-71739 MAG                               1
              Case 3:20-mj-71739-MAG Document 8 Filed 03/08/21 Page 2 of 2




 1 is in the interests of justice and outweighs the best interest of the public and the defendant in a speedy

 2 trial. 18 U.S.C. § 3161(h)(7)(A).

 3

 4            IT IS SO STIPULATED.

 5            Dated: March 8, 2021                       STEPHANIE HINDS
 6                                                       United States Attorney
                                                         Northern District of California
 7
                                                                   /S/
 8                                                       ROBIN HARRIS
 9                                                       Assistant United States Attorney

10

11

12                                                       /S/
                                               BRIAN GETZ
13
                                               Attorney for Harlan Kelly
14

15                                             [PROPOSED] ORDER

16                                                      IT IS SO ORDERED.
17
                                                        ______________________________
18                                                      HON. Sallie Kim
                                                        United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     3:20-mj-71739 MAG                              2
